DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
 
Status of the Claims
	Claims 5-7, 15, and 16 previously were canceled.  Claims 11-14, and 17-20 previously were withdrawn.  Accordingly, claims 1-4 and 8-10 remain pending and under examination as amended in the claims as filed 10/13/2020.

Withdrawn Rejections
The rejection of claims 1-4 and 8-10 under 35 U.S.C. 103 as being unpatetenable over Owens in view of Betz is withdrawn; see “response to arguments” section below.

New Grounds of Rejection Necessitated by Amendment of 10/13/2020,
No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2016/0317707 A1) in view of Betz et al. (US 2010/268232 A1).
The instant claims are drawn to a device comprising a flexible sheet of acellular tissue matrix having a first top surface and a second bottom surface; and one or more elongated synthetic elements comprising one or more fixation elements, wherein when the flexible sheet of acellular tissue matrix lies flat, the one or more synthetic elements extend substantially parallel to the first top surface and the second bottom surface within the flexible sheet, as further specified in the claims.  
Regarding claim 1, Owens teaches tissue repair compositions and methods (see abstract, in particular).  Owen’s product is an acellular tissue matrix which is considered biocompatible and in matrix; an example includes an acellular tissue matrix composition comprising a reinforcing mesh suitable for tissue repair wherein said mesh is considered to anticipate the instantly claimed “one or more elongated synthetic elements”) (see [0005]-[0007], [0011], [0026], [0034], [0035], [0065]-[0067]).  The structure Owens describes appears to be the same or substantially the same as described in instant claim 3.  Further regarding claim 2, Owens specifies one product to be in the form of rectangular sheets with dimensions for instance of 1 cm x 2 cm (see [0064]) and further teaches the coated mesh to be about 0.5 mm in thickness (see [0111]).  
The teachings of Owens have been delineated above.  Owens does not teach a one or more elongated synthetic fixation element as instantly claimed.  Betz cures this deficiency.
	Betz teaches braided tissue-derived particles may encompass attachments for attachment at the surgical site such as to skeletal tissue or to soft tissue structures (see [0270]), may be provided at the end of a covering, centrally in or on the covering, or in or on the body of the covering, where Betz’s covering is comparable to Owens’ matrix or mesh (see [0272]), or may be glued together to prevent their unraveling or they may be held together with a biocompatible polymer or metal band; Betz’s product may be braided for instance (see [0198] and [0225])(limitation of claim 9).  Further regarding claims 1 and 8, Betz teaches the mechanical attachment mechanism may be a hook or a barb for instance (see [0275]) and further specifies various embodiments and descriptions of similar, alternative attachment elements which are considered to meet the “one or more fixation elements” description newly recited in claim 1.  See also Betz paragraph [0243] and [0248] Figures element 204 and 206 as described in [0278] in particular. See also [0248] and FIGS.5a-c, for instance, though Betz is not limited to this embodiment; [0248] further describes an elongated containment portion for housing a substance for delivery and having first and second ends 204 and 206 which comprise a tab attachment and which tab 208 may extend beyond an outer edge of a seal.  Further, in the embodiment of FIGS 5a-5c, the dimensions are explicitly taught to be for illustration only and not limiting, accordingly, one may use this embodiment or Betz’s teaching as a whole as a starting point from which one may optimize to give the desired structural support characteristics to a tissue matrix type product as generally described in [0007] and further detailed in Betz’s numerous embodiments.  Betz further teaches hooks, barbs, staples, tacks, etc. as an attachment mechanism which appears to meet the limitation of the instant claims “synthetic fixation elements”.  Betz specifies the attachment mechanism may comprise synthetic materials with shape and size being selected according to application (see [0282]).
	Owens and Betz are both directed to tissue repair devices.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add the attachment feature functionality as taught by Betz to the product of Owens, with a reasonable expectation of success and further to adjust and select specific design features of this attachment feature within the parameters of Betz in order to achieve the desired functionality based on application as explicitly taught by Betz.  One would have been motivated to do so to achieve the benefit of site attachment as taught by Betz.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to make design selections such as braided components and/or attachment site adjustments in order to provide good ease-of-use for an intended site of attachment or for improved applicability features (i.e., shape).
Because Owens does not teach a single embodiment explicitly having the claimed dimensions, this rejection is made using obviousness rationale.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine a mesh and coating having a thickness as taught by Owens, and within the parameters instantly claimed, with a product sized as taught by Owens, in a single formulation as instantly claimed, with a reasonable expectation of success.  One would have been motivated to do so as part of a routine adjustment of size and shape of the product to be used employing all functional and structural components as taught in the art (thickness) and having the adjustable size for application to achieve the desired topical area and skin benefit (length and width).
	As to claims 4 and 10, Owens describes that the tissue repair composition disclosed can be shaped or trimmed into a form suitable for implantation at a particular site (see [0087]).  This teaching appears to render obvious the design choice described in claim 4.

Response to Arguments
	Applicant’s arguments filed 10/13/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Regarding the previously issued rejections of claims 1-4 and 8-10 under 35 U.S.C. 103 as being unpatentable over Owens in view of Betz, Applicant argues that these references do not teach the claims as amended.  In reply, Applicant’s argument is persuasive in view of the newly amended claim language.   New grounds of rejection as necessitated by amendment are presented below.  Accordingly, all previously issued rejections are withdrawn.  Specifically, the following rejections are withdrawn: the rejection of claims 1-4 and 8-10 under 35 U.S.C. 103 as being unpatetenable over Owens in view of Betz is withdrawn.
Applicant argues on page 7 of Remarks that Owens teaches away from direct contact of a synthetic element with surrounding tissue by teaching coating mesh to attenuate a foreign body response.	 Applicant concludes that one therefore would not have had any motivation to add Betz’s attachment mechanisms to Owens’ products.  In reply, this argument is not persuasive in view of Owens and Betz’s shared purpose of tissue repair using acellular/extracellular tissue matrix type products.  Owens’ teaching as a whole does not appear to teach away as Applicant asserts.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617